Exhibit 23.1 Webb & Company, PA. Certified Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1Amendment3of our report dated July 23, 2008 relating to the financial statements of Inscrutor, Inc. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/ Webb & Company, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida October
